Citation Nr: 9930175	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals, fracture, phalanges 3 and 4, left foot, status 
post arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963, July 1964 to June 1967, and again from August 
1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996  rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's residuals, fracture, phalanges 3 and 4, left 
foot, status post arthroplasty, are presently manifested by 
well-healed scars, hammertoes and limited range of motion.  
He complained of pain in his left foot on a recent VA 
examination, but those complaints were noted by the examiner 
to be attributed to a plantar callus.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no more, 
for left foot disorder, status post arthroplasty, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the appellant are presumed 
credible for making this determination.  In adjudicating well 
grounded claims, the Board determines whether (1) the weight 
of the evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating at issue, the present level 
of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of October 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of several grades of 
disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the appellant.  
38 C.F.R. § 4.3.

The RO has rated the appellant's left foot disability under 
DC 5284.  Under DC 5284, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, DC 5284.  Having reviewed all other 
Diagnostic Codes relating to the foot, the Board concludes 
that none is more appropriate, given the appellant's 
symptomatology.

Words such as "moderate" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In October 1997, a VA orthopedic specialist performed an 
arthroplasty and exostosectomy on the appellant's left foot.  
Post-operative diagnoses were (1) hammertoes, proximal 
interphalangeal joints, digits two through four, left foot 
and (2) exostoses distal interphalangeal joints, third and 
fourth left toes; and (2) de-rotational skin plasty, fifth 
digit left foot.

An recent VA examination conducted in October 1998 indicated 
that the appellant had well-aligned toes about the left foot.  
There were well-healed scars over the second, third and 
fourth dorsal aspects of the toes, approximately 1 to 2 
centimeters in length.  Examination of the pertinent second 
through fourth toes revealed only a toggle of motion from 
approximately 20 to 30 degrees at the PIP joints of the 
second, third and fourth toes.  The PIP joints of the toes 
were without any motion and appeared fused.  The second, 
third and fourth metatarsophalangeal joints were in a resting 
position.  Extension was for 20 degrees of dorsiflexion.  The 
appellant was able to plantar flex them to neutral and 
exhibited another 20 to 30 degrees of dorsiflexion with 
overall 40 degrees of dorsiflexion MTP joints.  The toes 
demonstrated gross sensation to be intact, as well as good 
capillary refill.  The examining physician noted that the 
bony architecture of the second, third and fourth toes was 
difficult to visualize.

In commenting upon the residuals of fractures of the 
phalanges of the third and fourth toes of the left foot, the 
VA examiner stated that the appellant had a residual-limited 
range of motion as set forth above.  The examiner also noted 
that the appellant did not appear to have significant pain at 
the third and fourth toes.  Rather, his pain seemed to be 
more related to the plantar callus, which possibly could have 
been related to a metatarsal fracture, although no history of 
that was available.

The Board notes that the appellant is currently evaluated as 
10 percent disabled for bilateral flat feet with callosities 
under DC 5276.  Outpatient treatment records indicate the 
appellant was treated on numerous occasions for plantar 
callosities of the left foot, specifically, the 3rd 
metatarsal, left foot.  The callous was referred to as mild 
on report dated January 1997.  In May 1997, the callous was 
painful with no ulcers or drainage.  The Board notes that the 
appellant's callosities are contemplated by his rating for 
bilateral flatfeet under DC 5276, and will not be considered 
in assessing the present claim.  The Board notes that in 
assigning an appropriate rating for the present claim, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  In other words, 
while several diagnostic codes may apply in the instant case, 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The Board also notes that a March 1996 VA examination 
indicated that the appellant had prominences at the second, 
third and fourth toes mostly at the PIP joints.  The 
appellant also had evidence of some degree of hammer toes 
with calluses at the dorsum of the toes, as well as some 
callus at the plantar aspect of the foot about the first 
metatarsal phalangeal joints.  Otherwise, the function and 
gait were within normal limits.  He had no secondary skin or 
vascular changes.  The x-rays were compatible with some 
degree of flat-footedness, as well healed fractures of the 
second, third, and fourth toes on the left foot at the level 
of the proximal phalanges.  Diagnoses were bilateral pes 
planus; status post fracture left second, third, and fourth 
toes proximal phalanges, with hammer toes and pressure sores; 
and left foot metatarsalgia.

With respect to objective evidence, the medical record 
reveals evidence of well-healed surgical scars and decreased 
range of motion of the third and fourth phalanges, in 
addition to pressure sores.  The appellant has reported that 
recent arthroplasty and exostectomies on his left foot have 
improved his condition, although he still has residual 
discomfort.  He is able to walk approximately one-half of a 
mile, but then must stop as a result of pain, which 
interferes with his job as a night watchman.

The Board believes that the evidence with respect to the 
appellant's claim is in relative equipoise.  There is no 
question that there are physical manifestations of the 
claimed foot disorder which are significant.  The appellant 
has testified as to subjective complaints such as pain and 
cramping, but these have not been associated with the 
residual injury by examining physicians.  Therefore, since 
the evidence is in relative equipoise, the Board will apply 
the benefit of the doubt rule and assign a disability rating 
of 10 percent for the appellant's service-connected left foot 
disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether a higher rating is available 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds no 
evidence of additional functional impairment beyond what has 
been granted by the 10 percent rating for "moderate" 
disability of the left foot caused by the fracture injuries 
to the 3rd and 4th phalanges.


ORDER

An evaluation of 10 percent, but no more, for a left foot 
injury, status post arthroplasty, is granted, subject to the 
law and regulations governing the award of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

